TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00694-CV



                          D. O. and Ranch Good Days, Inc., Appellants

                                                v.

                Texas Department of Family and Protective Services, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
       NO. D-1-GV-12-001570, HONORABLE GUS J. STRAUSS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The trial court signed its default judgment and injunction on July 8, 2013. No

post-judgment motions were filed with the trial court. On October 22, appellants filed a notice

of appeal, asserting that they had filed a motion for new trial and thus had ninety days to perfect

their appeal.1 See Tex. R. App. P. 26.1(a)(1). Appellee has since filed a motion to dismiss, noting

that because the motion for new trial was never actually filed, the deadline for perfecting appeal

actually ran on August 7. See id. R. 26.1. Appellants have not responded to the motion to dismiss,

despite our request that they do so no later than June 26. We therefore dismiss the appeal for want

of jurisdiction. See id. R. 42.3(a).




       1
         Appellants apparently attempted to electronically file a motion for new trial, but the
motion was never sent to or received by the trial court.
                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed for Want of Jurisdiction

Filed: July 11, 2014




                                                 2